United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-30070
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

KENNON BRADFORD,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 2:04-CV-1482
                     USDC No. 2:00-CR-198-ALL
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Kennon Bradford, federal prisoner # 26436-034, was convicted

by jury verdict of being a felon in possession of a firearm.

Bradford filed a motion to vacate, set aside, or correct his

sentence, pursuant to 28 U.S.C. § 2255.   The district court

denied Bradford’s motion but granted a certificate of

appealability (COA) on the issue whether his trial counsel

rendered ineffective assistance by failing to file a motion to



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 05-30070
                                   -2-

suppress the evidence obtained pursuant to the warrantless search

of a rental car rented by Bradford’s girlfriend, Karen Barnes.

       In order to prevail on a claim of ineffective assistance of

counsel, Bradford must show that counsel’s performance was

deficient and that the deficient performance prejudiced his

defense.    Strickland v. Washington, 466 U.S. 668, 687-94 (1984).

Failure to establish either prong is fatal to the claim.        Id. at

697.

       The district court determined that counsel did not err in

failing to challenge the search and the evidence it produced.

Voluntary consent to a search is an exception to the general rule

that warrantless searches are per se invalid.        Schneckloth v.

Bustamonte, 412 U.S. 218, 219 (1973).        Barnes rented the car in

her name.    Bradford acknowledges that Barnes consented to the

search of the car.    Her consent provided an exception to the

warrant requirement.    Id.   Thus, counsel did not have cause for

objecting to the search of the car and the subsequent seizure of

the firearm.    Counsel did not perform deficiently by failing to

object or file a motion to suppress.     It is unnecessary to

evaluate the second prong of Strickland.

       Although Bradford argues other issues in his appellate

brief, he does not request an expansion of the COA grant.

Therefore, our review is limited to the issue on which the

district court granted a COA.     United States v. Kimler, 150 F.3d
                          No. 05-30070
                               -3-

429, 430-31 & n.1 (5th Cir. 1998); Lackey v. Johnson, 116 F.3d

149, 151-52 (5th Cir. 1998).

     The district court’s judgment is AFFIRMED.   Bradford’s

motion for appointment of counsel is DENIED.